        Case 7:16-cr-00832-KMK Document 137 Filed 08/02/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------
UNITED STATES OF AMERICA,       :                  NOTICE OF MOTION
                                :
     -against-                  :                  16-CR-832 (KMK)
                                :
NICHOLAS TARTAGLIONE,           :
                                :
            Defendant.          :
-----------------------------


       PLEASE TAKE NOTICE THAT, upon the accompanying declaration and memorandum

of law, the defense will move this Court before the Honorable Kenneth Karas, at the United

States District Court for the Southern District of New York, 300 Quarropas St., White Plains,

New York 10601, for an Order:

       1.      Suppressing the cell site location data (“CSLI”) recovered by the government

without a warrant; and

       2.     For such other relief as the Court deems just and proper.


Dated: Garden City, New York
       August 1, 2019

                                            BARKET EPSTEIN KEARON ALDEA
                                            & LOTURCO, LLP


                                                   /s/Bruce Barket
                                            Bruce A. Barket, Esq.
                                            666 Old Country Road, Ste. 700
                                            Garden City, New York 11530
                                            (516) 745-1500
